The court having been advised that defendant and petitioner Marco Escarcega died on March 23, 2019, the petition for review is granted and the cause is transferred to the Court of Appeal, Second Appellate District, Division Three, with directions to enter an order in Case No. B284215 permanently abating all proceedings with respect to defendant and to require the Superior Court for Los Angeles County to enter an order to that effect in Case No. MA069101. ( Cal. Rules of Court, rule 8.528(d) ; People v. Dail (1943) 22 Cal.2d 642, 659, 140 P.2d 828 ; People v. Bandy (1963) 216 Cal.App.2d 458, 466, 31 Cal.Rptr. 10.)